Citation Nr: 0022353	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  95-10 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to an effective date earlier than April 7, 
1993, for service connection for a conversion disorder, 
previously diagnosed as undifferentiated somatoform disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from June 1987 to June 1991.  

This appeal arises from a May 1993 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) which 
denied service connection for low back and neck disabilities.  
The veteran appealed these determinations.  The appeal also 
arises from a September 1994 rating decision that granted 
service connection for a conversion disorder, effective from 
May 10, 1994.  He appealed the assigned effective date.  A 
United States Department of Veteran Affairs (VA) Hearing 
Officer determined in March 1995 that the effective date of 
the award of service connection for a conversion disorder 
should be amended to April 7, 1993.  The veteran continued 
this appeal.  This claim was transferred to the Hartford, 
Connecticut, RO in October 1999 due to a change of the 
veteran's residence.

In October 1995, the veteran claimed entitlement to service 
connection for chronic headaches and muscle spasm, to include 
the issue of whether these symptoms are the result of an 
undiagnosed illness under the provisions of 38 U.S.C.A. 
§ 1117 (West Supp. 2000) and 38 C.F.R. § 3.317 (1999).  In 
other correspondence he appears to raise the issue of 
entitlement to service connection for a seizure disorder.  
These issues, however, are not currently developed or 
certified for appellate review. Accordingly, these matters 
are referred to the RO for appropriate consideration.  


REMAND

In a statement of the case (SOC) and subsequent supplemental 
statements of the case (SSOC) prepared by the RO in Winston-
Salem, North Carolina, the issues on appeal were defined as 
those noted on the above title page.  However, the last SSOC 
issued in March 2000 by the RO in Hartford, Connecticut, 
recharacterized the claims as whether the requisite new and 
material evidence had been submitted to reopen these claims.  
It appears based on a review of this SSOC that this is more 
than a typographical error and the veteran's claims were 
erroneously evaluated under the provisions 38 C.F.R. § 3.156 
(1999).  The evidence indicates, however, that in January 
1995 the veteran perfected an appeal of the issues of 
entitlement to service connection for low back and neck 
disabilities, as well as the issue of entitlement to an 
earlier effective date for service connection for a 
conversion disorder.  Moreover, while the VA Hearing Officer 
allowed an earlier effective date to April 1994, this was not 
a full grant of all benefits sought on appeal regarding this 
issue, see generally, AB v. Brown, 6 Vet. App. 35, 38 (1993), 
and the representative clearly contented at the March 1995 
hearing on appeal that the veteran should be awarded an 
effective from the time of his separation from the military 
in June 1991.  Therefore, as the last SSOC issued to the 
veteran which did not discuss the question of new and 
material evidence was dated in August 1995, and as new 
evidence was added to the claims file, further development is 
in order.  38 C.F.R. § 19.31 (1999). 

Under the circumstances, this case is REMANDED to the RO for 
the following action:

The RO should review the claims file and 
determine if the claims currently on 
appeal to the Board can be granted.  If 
any decision remains adverse to the 
veteran, he and his representative should 
be furnished an appropriate SSOC which 
discusses all evidence presented since 
August 1995, and given an opportunity to 
respond.  Thereafter, the case should 
then be returned to the Board for further 
appellate consideration, if appropriate.

The veteran need take no action until he is further informed, 
but he may furnish additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 4 -


